Citation Nr: 1738721	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-33 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a dental disability for compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts (RO).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of that hearing has been associated with the claims file.

Initially, the Board notes that the Veteran's claim for entitlement to service connection for a dental disability is captioned as a claim for compensation only, and does not include a claim for treatment.  This is because a June 1970 rating decision granted service connection for dental treatment purposes only, finding that the Veteran was entitled to service connection for treatment for teeth numbered 2, 3, 4, 14, 15, 17, 18, 20, and 30.  Accordingly, the Board will consider the Veteran's claim as a claim for entitlement to service connection for compensation purposes.

The Board acknowledges that its previous remand in February 2016 also addressed the issue of entitlement to service connection for a thyroid disability.  However, in an April 2016 rating decision, the Appeals Management Center granted entitlement to service connection for a thyroid disability diagnosed as euthyroid multinodular goiter.  As such, this issue has been granted in full and is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran seeks entitlement to service connection for a dental disability for compensation purposes.  However, the Board finds that additional development must be undertaken before this claim can be adjudicated on the merits.

Service connection will be granted for a dental disease or injury of individual teeth and the investing tissue, shown by the evidence to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.381(a).  However, replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  38 C.F.R. § 3.381. 

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Note to Diagnostic Code 9913.

In his August 2017 Appellate Brief, the Veteran's representative suggested that there were outstanding VA dental treatment records which have not yet been associated with the claims file.  In addition, the representative argued that the Veteran should be provided with a VA examination to determine the nature and severity of his dental condition.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006) (VA must provide the veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease).

Thus, on remand, all outstanding dental treatment records from the VA Central Western Massachusetts Healthcare System, and any associated outpatient clinics, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (c) (West 2014); 38 C.F.R. § 3.159 (c)(2) (2016); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  Thereafter, if the evidence of record demonstrates a dental disability for which VA compensation is available, then the Veteran should be provided with a VA examination to determine the likely etiology and onset of his dental disability.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA dental treatment records for the Veteran from the VA Central Western Massachusetts Healthcare System, and any associated outpatient clinics, and associate them with the claims file.  All attempts to obtain these records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, if the evidence of record demonstrates a dental disability for which VA compensation is available, then the Veteran should be provided with a VA examination to determine the likely etiology and onset of his dental disability.

Specifically, the examiner or VA clinician should be requested to render an opinion regarding whether it is at least as likely as not (probability of 50 percent or more) that any dental disability was incurred in or otherwise related to his period of active duty service.  The examiner should provide a complete rationale for all conclusions reached.  

3.  Readjudicate the issue on appeal with consideration of all evidence in the claims file.  If the benefit sought on appeal remains denied, then provide a supplemental statement of the case to the Veteran and his representative, and afford the Veteran an adequate opportunity to respond, prior to returning the issue to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

